Citation Nr: 0312935	
Decision Date: 06/16/03    Archive Date: 06/24/03

DOCKET NO.  98-18 588	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Phoenix, Arizona




THE ISSUES

1.  Entitlement to service connection for claimed lung 
disease to include bronchial asthma.  

2.  Entitlement to service connection for a claimed low back 
disorder.  




REPRESENTATION

Appellant represented by:	The American Legion





WITNESS AT HEARINGS ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel



INTRODUCTION

The veteran served on active duty from January 1951 to August 
1951.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal from a September 1995 RO decision, which 
denied service connection for a back disability; and from a 
May 1998 RO decision, which denied service connection for 
asthma.  

The veteran testified at a May 1997 hearing at the RO before 
a local Hearing Officer and at a May 1999 hearing at the RO 
before the undersigned Veterans Law Judge, who has been 
designated to make the final disposition of this proceeding 
for VA.  

In August 1999, the Board remanded the case to the RO for 
additional development.  

At that time, the issues of service connection for a neck 
disability and headaches were also on appeal.  However, as 
those claims were subsequently granted by the RO in an 
October 2002 decision, they are no longer before the Board 
for appellate consideration.  

It is also noted that, in an April 2003 letter, the Board 
informed the veteran that it was undertaking additional 
development on the issues of service connection for bronchial 
asthma and a low back disorder.  

Such development was undertaken pursuant to authority granted 
by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (codified at 38 
C.F.R. § 19.9(a)(2) (2002)).  As part of its development of 
the case, the Board made arrangements for the veteran to 
undergo VA examinations.  

Just prior to the VA examinations, which were conducted in 
May 2003, the U.S. Court of Appeals for the Federal Circuit, 
D.A.V. et. al. v. Secretary of Veterans Affairs, Nos. 02-
7304, 02-7305, 02-7316, 2003 U.S. App. LEXIS 8275 (Fed. Cir. 
May 1, 2003), the Court invalidated certain provisions 
promulgated by the VA authorizing the Board to, among other 
things, undertake additional development in a case without 
having to remand the case to the RO for completion of such 
action.  

Of relevance to the instant case, the Court invalidated 38 
C.F.R. §19.9(a)(2) on the basis that it, in conjunction with 
the amended rule codified at 38 C.F.R. § 20.1304, allowed the 
Board to consider additional evidence without having to 
remand the case to the RO for initial consideration and 
without having to obtain the appellant's waiver.  However, in 
view of the favorable action taken hereinbelow, it is not 
necessary to remand the case to the RO for its consideration 
of the evidence that the Board obtained when it undertook 
additional development of the case.  



FINDINGS OF FACT

1.  The veteran's current chronic asthma with the 
irreversible obstructive lung disease is shown as likely as 
not to have increased in severity beyond natural progress 
during his period of active military service.  

2.  The veteran's current low back degenerative disc 
disease/degenerative joint disease at L2-S1 is shown as 
likely as not to have had its clinical onset during his 
period of active military service.  



CONCLUSIONS OF LAW

1.  Extending the benefit of the doubt to the veteran, his 
chronic asthma with obstructive lung disease is shown to be 
due to disease or injury that was aggravated by service.  38 
U.S.C.A. §§ 1110, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.303, 
3.306 (2002).  

2.  Extending the benefit of the doubt to the veteran, his 
low back disability, manifested by degenerative disc 
disease/degenerative joint disease at L2-S1, is shown to be 
due to disease or injury that was incurred in service.  38 
U.S.C.A. §§ 1110, 5107, 7104 (West 2002); 38 C.F.R. § 3.303 
(2002).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  Factual Background

The veteran served on active duty from January 1951 to August 
1951.  

The service medical records show that, on a January 1951 
examination for enlistment purposes, the veteran's lungs and 
chest were normal.  The veteran did report that he had had 
asthma.  

In a letter, dated in April 1951, to his ailing mother, the 
veteran apologized that he did not tell her about his 
accident (when he went on emergency leave to visit her).  He 
wrote that he had asthma for a couple of days and was feeling 
weak when he went to lift a heavy drum of garbage.  He wrote 
that he slipped and fell, and that his "back felt like it 
was broken" and was numb (he also noted hitting the back of 
his head and neck).  

The veteran wrote that he lay down in the barracks but that 
his back continued to hurt badly.  He indicated that he was 
told to report to the hospital in the morning but that he 
then received an emergency phone call to go visit her.  He 
indicated that he still felt bad, after returning from his 
visit to her, and had not reported to the hospital, because 
he learned that he might ship out to a base close to home and 
did not want to miss going there.  

The additional service medical records show that, on an 
August 1951 examination for separation purposes, the 
veteran's lungs and chest were normal.  The examiner reported 
that the veteran had had moderate asthma year round since 
childhood.  

In a letter, dated in October 1951, a family friend of the 
veteran indicated that the veteran had had asthma as a child.  
He wrote that, when the veteran was a teenager and got a job 
where he worked, the veteran seldom went to see the company 
doctor.  He wrote that, after the veteran returned from 
service, the veteran went to the doctor the first day back to 
work.  He also noted that the veteran often visited the 
doctor after that and could no longer lift things that posed 
no difficulties prior to his service.  He noticed that the 
veteran walked stiffly and questioned him about it.  He 
stated that the veteran admitted falling in service, hitting 
his back on the edge of a truck.  He stated that the doctor 
felt there was nothing medically to do for the veteran except 
to prescribe medication.  

In personal letters to the veteran, dated in 1960, several of 
the veteran's friends asked about his health, referring to 
his back injury in service, and asked him whether he had 
reported the injury to VA.  

The post-service medical evidence consists of private and VA 
records.  In a November 1972 letter, The College of Chinese 
Acupuncture responded to the veteran's request for 
examination and treatment, stating that it did not have any 
available practitioners at that time.  The private treatment 
records dated in 1995 show a diagnosis of history of asthma, 
intermittent with exertion.  

The VA outpatient records dated beginning in 1997 indicate 
that the veteran had received treatment for asthma.  
Notations were also made of service-related low back pain for 
which he was prescribed medication.    

The veteran was afforded VA examinations in March 1995, 
January 2001, June 2002 and May 2003.  On a 1995 general 
medical examination, his diagnosis was status post back 
injury with occasional lower back pain and worsening asthma.  

On a January 2001 pulmonary examination, his diagnosis was 
long-standing history of asthma.  The examiner commented that 
the veteran had asthma in childhood and that, while in the 
service, the veteran reported several exacerbations for which 
he sought treatment (the examiner noted that there were no 
service medical records to confirm this).  

The veteran was also diagnosed with severe chronic 
obstructive disease that was likely secondary to life-long 
asthma and restrictive disease of which the etiology was not 
clear.  

On a June 2002 VA orthopedic examination, the veteran's 
diagnosis was that of degenerative disc disease/degenerative 
joint disease of the lumbosacral spine at L2-S1, as shown on 
X-ray study.  The examiner commented that the current low 
back condition was not related to military service, as there 
was no specific history of injury to the lower back in the 
service medical records or in the veteran's extensive letter 
of 1951 that described his injuries in a fall.  

On a June 2002 VA pulmonary examination, the veteran's 
diagnosis was chronic asthma.  The examiner commented that 
the natural progression of asthma was probable and that 
whether or not it was worse in the military was difficult to 
say because there was no documentation.  

The examiner stated that, nevertheless, he would expect that 
in the military the veteran was forced to do things and be 
places that he otherwise might have avoided and that this 
might have contributed to a worsening, at least acutely, of 
his asthmatic condition while in service.  The examiner 
stated that examples of exposure in the military would be 
second-hand smoke, exercise and exposure to gas.  

On a May 2003 VA orthopedic examination, after a thorough 
review of the claims file particularly the veteran's letter 
of April 1951 to his mother, the examiner opined that it was 
as likely as not that his current lumbar spine condition with 
degenerative disc disease/degenerative joint disease was 
incurred in service.  

On a May 2003 VA pulmonary examination, after a thorough 
review of the claims file including previous VA examinations, 
the examiner stated that chronic asthma could evolve into 
irreversible obstruction over time, which seemed to have 
happened to the veteran.  

The examiner noted that she and the other VA examiner had 
written that exposures to cigarette smoke and gas could 
worsen asthma and lead to permanent obstruction.  She opined 
that, based on the veteran's history, it was more likely than 
not that exposures and exacerbations that occurred while the 
veteran served in the military had contributed to his current 
severe, irreversible obstructive lung disease.  

At hearings in May 1997 and May 1999, the veteran testified 
that he slipped and fell while lifting 55-gallon drums of 
garbage, injuring his back on the edge of a truck.  

He said that he had had problems with his back since then.  
He also testified that he had had asthma as a child, was 
hospitalized for asthma during basic training in service, and 
was unable to control his asthma since then as he had as a 
child.  




II.  Analysis

Initially, the Board notes that during the pendency of the 
veteran's appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  The regulations implementing the VCAA 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)), are codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2002).  

The VCAA and the implementing regulations, which are 
applicable to the issues on appeal, essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim, and 
require VA to notify the claimant and the claimant's 
representative of any information (and any medical or lay 
evidence) not previously provided to the Secretary that is 
necessary to substantiate the claim.  

The claims file shows that, through its discussions in the 
Rating Decisions, Statement of the Case, and Supplemental 
Statement of the Case, the RO has notified him of the 
evidence needed to substantiate his claims.  Further, in a 
January 2002 letter, the RO informed the veteran of what 
information or evidence was needed from him and what the VA 
would do to assist him.  

The RO has also made reasonable efforts to assist the veteran 
in obtaining evidence for his claims, to include requesting 
medical records to which he has referred, seeking and 
obtaining examinations regarding the issues at hand, and 
providing him with the opportunity for two hearings.  

The Board is unaware of any additional evidence that is 
available in connection with this appeal.  Accordingly, the 
Board is satisfied that all relevant evidence has been 
properly developed and that no further assistance is required 
to comply with the duty to assist.  38 U.S.C.A. § 5103A (West 
2002).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

A veteran will be considered to have been in sound medical 
condition upon entrance into service, except as to defects, 
infirmities, or disorders noted at entrance, or where clear 
and unmistakable (obvious or manifest) evidence demonstrates 
that an injury or disease existed prior to service, and was 
not aggravated during service.  38 U.S.C.A. §§ 1111, 1137; 38 
C.F.R. § 3.304.  

A preexisting disease or injury will be considered to have 
been aggravated during service when there is an increase in 
disability during service, unless there is a specific finding 
that the increase in disability is due to the natural 
progression of the disease.  Clear and unmistakable evidence 
(obvious or manifest) is required to rebut the presumption of 
aggravation where the pre-service disability underwent an 
increase in severity during wartime service.  This includes 
medical facts and principles, which may be considered to 
determine whether the increase is due to the natural progress 
of the condition.  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306.  

The veteran contends that his current asthma was aggravated 
during service and that his current low back disability was 
incurred during a back injury in service.  He describes 
having been treated for asthma in the hospital a few times 
during basic training and having sustained a low back injury 
in a fall.  

The Board has considered the veteran's contentions as well as 
his medical history prior, during, and after service.  
Despite the lack of service medical evidence showing a low 
back injury or treatment for asthma, the Board finds that 
there is convincing evidence to show that the veteran as 
likely as not has current asthma and a low back disability 
that were aggravated by and incurred in military service, 
respectively.  

The persuasive evidence in support of the veteran's 
contentions includes his letter of April 1951, in which he 
describes problems he was having with asthma and his back 
injury; the letters of friends, dated in 1951 and 1960, which 
reference the veteran's problems with asthma and a back 
condition; and the opinions of the VA examiners in the June 
2002 pulmonary examination and the May 2003 pulmonary and 
orthopedic examinations, which relate the veteran's current 
asthma and low back conditions to service.  

In view of the foregoing, the Board concludes that the 
evidence is at least in equipoise.  The evidence demonstrates 
that the veteran currently has chronic asthma, contributing 
to severe, irreversible obstructive lung disease, that had 
increased in severity beyond natural progress during his 
period of military service; and that he currently has a low 
back disability, manifested by degenerative disc 
disease/degenerative joint disease at L2-S1, that was 
incurred in service.  Thus, the veteran's claims of service 
connection are warranted.  



ORDER

Service connection for bronchial asthma with obstructive lung 
disease is granted.  

Service connection for a low back disability manifested by 
degenerative disc disease and degenerative joint disease at 
L2-S1 is granted.  


	                        
____________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge,
Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

